Order of the Supreme Court, Bronx County (Anita R. Florio, J.), entered November 21, 1986, which granted a motion to reargue an order of the court entered September 24, 1986, granting plaintiffs motion to direct that defendant appear for a further examination before trial, but adhering to the prior determination, unanimously reversed, on consent of the plaintiff-respondent, without costs, and the motion of the plaintiff directing defendant to appear for a further examination is denied.
Appeal from the order of the Supreme Court, Bronx County (Anita R. Florio, J.), entered September 24, 1986, is dismissed as superseded by the appeal from the above order, without costs.
Under circumstances not necessary to detail here, the court granted plaintiff-respondent’s request to direct defendant, previously deposed, to appear for a further examination before trial. In a letter to this court, counsel for plaintiff-respondent informs us that plaintiff-respondent is not contesting this appeal, and had indicated its willingness to enter into a stipulation withdrawing its application for leave for a further examination before trial. Accordingly, the order granting the further examination before trial should be vacated. Concur— Sandler, J. P., Ross, Milonas, Kassal and Smith, JJ.